Scott, Judge,
dissenting. I do not concur in the foregoing opinion. The instrument sued on is not a record nor judicial proceeding within the meaning of the constitution of the United States. To give binding -effect to a judgment, it is essential that the court should have jurisdiction of the person and of the subject matter. If any other judgment is binding under the constitution, it must be rendered in pursuance of the law of the state in which it is rendered operating on her resident citizens. It does not appear from the record which is the foundation of this suit, or from any thing outside of it, that either the plaintiffs or defendant were ever within the state of New Jersey, where this judgment was entered. The bond, with the power of attorney, by virtue of which the judgment was rendered, is dated in Pennsylvania. It is a general power to any attorney in any court of record in the United States to confess a judgment, not in New Jersey, but in any court of record in the United States. If judgments thus obtained shall be regarded as records and judicial proceedings within the meaning of the constitution of the United States, that instrument will become odious, as furnishing a means by which the greatest injustice and oppression may be practiced. It is well settled that if a sister state grant jurisdiction to her courts over persons or property not within her territory, such legislation will be treated elsewhere as a mere attempt at usurpation, *568and all judicial proceedings in virtue of it beld utterly void. (Cowen’s Notes, 907.) Respectable courts have beld that tbe words, “ records and judicial proceedings,” in tbe constitution of tbe United States, are words of definite meaning at common law ; that tbe common law never recognized judicial proceedings, as foreign judgments, unless rendered by a court of record upon personal notice to tbe defendant, or bis appearance to tbe action ; that “ tbe records and judicial proceedings” contemplated by tbe constitution, were, therefore, not judgments rendered without notice to tbe defendant or appearance to tbe action, but judgments which were recognized and enforced at common law as foreign judgments. (1 N H. 242 ; Cowen’s Notes, 911.) But, admitting that a state, with regard to her resident citizens, may adopt absurd and unjust provisions, may permit judgments on constructive notice, or whatever else she may think fit to make notice, and that such judgments will be enforced in tbe neighboring states, yet this broad and liberal construction of tbe words of tbe constitution will not cover this case. (Cowen’s Notes, 914-15.)
Tbe bond and power of attorney under which this judgment was confessed, were executed in Pennsylvania. It does not appear that any of tbe parties to tbe suit were residents of New Jersey, or bad ever even been in that state. Tbe power of attorney authorizes any attorney of any court of record in tbe United States (not in New Jersey merely) to enter and confess a judgment. We do not see bow any court, under such a power of attorney, would permit a judgment to be confessed and entered on its records. If the power bad been confined to tbe limits of tbe state of New Jersey, and it bad appeared from tbe proceedings that tbe defendant was a resident citizen of that state, tbe judgment, under her law, might have been upheld. As it stands, there is nothing showing that it was in tbe contemplation of the parties that tbe judgment should be confessed in New Jersey, and it is not seen bow her officers took cognizance of it. To bold that under a power of attorney to any attorney of any court of record in tbe United States, an attorney in *569any state may confess a judgment, and that the judgment so confessed shall have full faith and credit in all the other states,' would be giving the constitution a latitude of construction mischievous in itself, and one that might lead to great oppression and injustice.
The judgment, in my opinion, is erroneous, for the further reason that it was not confessed by an attorney of a court of record. The creditor had no right to substitute, in place of an officer responsible to the court for his conduct, and specially designated by the parties, a mere private agent of the plaintiffs. The person confessing the judgment styles himself agent for the plaintiffs, and it does not appear that he is an attorney in any court. The power not having been pursued, the act is not valid.